Case 1:20-cv-10416-NLH-JS Document 2-1 Filed 08/13/20 Page 1 of 1 PageID: 29




Jennifer Chang, Esq. (JC5716)
KROLL HEINEMAN CARTON, LLC
Metro Corporate Campus I
99 Wood Avenue South, Suite 307
Iselin, New Jersey 08830
Tel: (732) 491-2100
Fax: (732) 491-2120
Attorneys for Petitioners

                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

NEW JERSEY BUILDING LABORERS )
STATEWIDE BENEFIT FUNDS AND THE ) Hon.
TRUSTEES THEREOF,               )
                                ) Civil Action No. 20-
           Petitioners,         )
                                )              CIVIL ACTION
     v.                         )
                                )           STATEMENT THAT
JOHN D. LAWRENCE, INC.,         )       NO BRIEF IS NECESSARY
                                )
           Respondent.          )


       Petitioners have not filed a brief in support of their Petition to Confirm the Arbitration

Award because there does not appear to be any legal or factual issue in dispute, and it does not

appear that there is any question that the arbitration award at issue in this case may be confirmed

and judgment entered.



                                                      KROLL HEINEMAN CARTON, LLC
                                                      Attorneys for Petitioners

                                                      S/ JENNIFER CHANG
                                                By:
                                                      JENNIFER CHANG

DATED: August 13, 2020
